996 A.2d 277 (2010)
297 Conn. 918
Bernard BEWRY
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided June 24, 2010.
Michael Zariphes, special public defender, in support of the petition.
John A. East III, senior assistant state's attorney, in opposition.
The petitioner Bernard Bewry's petition for certification for appeal from the Appellate Court, 121 Conn.App. 259, 994 A.2d 697 (2010), is denied.
EVELEIGH, J., did not participate in the consideration of or decision on this petition.